division tax exempt and government entities department of the treasury internal_revenue_service washington d c number release date contact person identification_number contact number employer_identification_number form required to be filed date date tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service at letter cg catalog number 47635z or the irs customer service number for businesses the irs customer service numberfor people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter i 'i i letter cg catalog number 47635z department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date m name of state n date date p name of organization q year r year s date t name of city u name of swap meet v date w date a dollar amount b dollar amount c dollar amount d dollar amount e dollar amount f dollar amount g dollar amount h dollar amount i dollar amount j dollar amount k dollar amount dollar amount m dollar amount n dollar amount o dollar amount contact person identification_number contact number fax number employer_identification_number uillndex dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue does your organization qualify for tax exemption under sec_501 facts you applied for exemption under sec_501 as a social_club you incorporated under the non-profit laws of m on n your purpose as provided in your articles of incorporation is to promote interest in antique automobiles to collect and disseminate touring and other information valuable to antique automobile users to promote the comfort protection convenience and interests and to protect the rights of antique automobile owners and users generally and its members particularly and to maintain a club house or meeting place for social and fraternal enjoyment your revised bylaws dated stated that any member in good standing with p may become a member of your organization by submitting an application sponsored by one of your members in good standing and by payment of the yearly dues of dollar_figure per family you indicated on page of the form_1024 that you have filed form_1120 for years q through r you previously applied for recognition of tax exemption under sec_501 c of the code you indicated that the service alluded to your lack of education purpose as the reason you did not qualify for recognition of tax exemption under sec_501 c of the code during the application process you did not follow through with the additional information requested by the internal_revenue_service according to your description of activities you are formed to foster the members' love of automobiles and provide opportunities for member activities including weekend toms your specific activities include conducting weekend and daily tours supplying automobiles and drivers for regional and local july 4th and veterans day parades social events school education activities and holding monthly membership meetings and get-togethers to discuss cars restoration projects upcoming tours past tours and other common interests monthly membership meetings are held at various free or rented locations members generally ga ther three times a week about four times a year the members participate in weekend trips across the state in a reply dated s you indicated that time spent in tours would approximate percent however your tours include social activities as well as traveling to regional cities by antique automobile based on information from your newsletters a substantial level of social activities does take place during your weekend and daily tours some of the social activities engaged in by your members during your traveling tours included visiting museums enjoying ice cream socials and participating in shopping trips together with respect to parade activities you indicated that parade organizers do not request yow club's presence at parade events - members volunteer their antique automobiles for local dignitaries the parades are generally followed up with member get-togethers while the events are somewhat civic in nature you provided that they ultimately afford members another opportunity to gather to showcase their cars and discuss them with interested members and other car enthusiasts you consider the parades a civic duty and said that vou spend about manner you also reported that percent on club business you mentioned that you with are a regional chapter of p but that this is a voluntary choice you make each year and you are not part of a group exemption percent of your club's time is spent in social activities percent of organizational time in that percent in public fundtaisers and yow support consists of income from your annual public t swap meet and car show an annual grant from the city oft to advertise the t swap meet investment_income and member dues most of yow members also work at the regional u swap meet as staff for which you receive several thousand dollars depending on the number of hours members work during that weekend event to dollar_figure the vendors sell car parts and arts and craft items at the t swap meet the majority of your funding is from yow annual t swap meet and car show for this annual fundraiser you rent space at the county fair grounds for a long weekend and rent spaces to vendors for approximately dollar_figure concurrently you also hold a car show for which you charge an entry fee ofdollar_figure participant regardless if they are a member or not participants complete ballots to determine winners and you award trophies or plaques to owners of various classic cars no cash prizes are involved you pay thousands of dollars annually to advertise this event to the public the cost of the advertising for the t swap meet is partially provided through a grant from the city oft tourism fund in an effort to generate additional tourism to the city and benefit the local economy you purchase advertisements in various automobile trade magazines in local and regional newspapers on radio programs on websites and flyer mail-outs from each according to your correspondence dated s your non-member income as a ratio of your total income is as follows year non-member income total income wo according to your financial data net_income from your participation in swap meets as a percentage of your total income is as follows year estimated net profits from swap meets total income income a expenses column b a-b total income net profits total income dollar_figurea dollar_figuree dollar_figurei dollar_figureb dollar_figuref dollar_figurej dollar_figurec dollar_figureg dollar_figurek dollar_figured dollar_figureh dollar_figure o o income amounts included funding from city oft grant and receipts from swap meets grants from the city oft were included in swap meet income as the funds are used exclusively to advertise the t swap meet to the public expense amounts included advertising rent equipment and supplies and miscellaneous swap meet expenses obviously not all rent equipment and supplies expenses related to the t swap meet but for purposes of obtaining a conservative estimate of the level of net profits generated at the annual swap meets these expenses were includ d in full in the above computation_year estimated net profits from swap meets expenses for social activities net profits from swap meets social activities expenses dollar_figurec dollar_figureg dollar_figurek dollar_figurem dollar_figuren dollar_figureo based on your financial information your net profits from the swap meets finance a significant portion if not all of the direct_cost of the social and recreational expenses of your members sec_501 provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other non-profitable purposes which has been defined by the courts as meaning other purposes similar to pleasure and recreation substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder to qualify as a tax-exempt social_club under sec_501 an organization not only must be a non-profit entity but must also meet both an organizational_test and an operational_test sec_1_501_c_7_-1 a of the income_tax regulations provides that the exemption described in sec_501 applies only to clubs that are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments sec_1_501_c_7_-1 of the income_tax regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profit purposes and is not exempt solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for recreation purposes public law states that substantially_all of the social club's activities must be organized and operated for pleasure recreation and other non-profitable purposes and amends the old requirement that social clubs must be organized and operated exclusively for such purposes the committee report of public law - senate report - 2d session c b states that the decision in each case as to whether substantially_all of the organization's activities are related to its exempt purposes is to continue to be based on all the facts and circumstances however the facts and circumstances approach is to apply only if the club eams more than is permitted under the new guidelines if the outside income is less than the guidelines permit then the club's exempt status will not be lost on account of nonmember income it is intended that these organizations be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their tax-exempt status it is also intended that within this 35-percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this also means a club exempt om taxation described in sec_501 c q is to be permitted to receive yp to percent of its gross_receipts from a combination of investment_income and receipts om nonmembers so long as the latter do not represent more than percent of total receipts the senate_finance_committee set forth the following rationale for enacting sec_512 of the code to extend the taxation of unrelated_business_income to organizations described under sec_501 c of the code in senate report 1969_3_cb_423 as fohows present law -under the present law the investment_income of social clubs fraternal beneficiary societies and employees' beneficiary associations is exempt from income_tax general reasons for change -since the tax exemption for social clubs and other groups is designed to allow individuals to join together to provide recreational or social facilities or other_benefits on a mutual basis without tax consequences the tax exemption operates properly only when the sources of income of the organization are limited to receipts from the membership under such circumstances the individual is in substantially the same position as if he had spent his income on pleasure or recreation or other_benefits without the intervening separate organization howeyer where the ot bnization receives income om sources outside the membership such as income from investments upon which no tax is pai b the membership receives a benefit not contemplated by the exemption in that untaxed dollars can be used by the organization to provide pleasure or recreation or other_benefits to its membership sec_501 exempts from federal_income_tax those organizations that are operated to promote social welfare no part of which inures to the benefit of any private individual income_tax regulation c -1 exempts from federal_income_tax those civic organizations that ue operated to promote the common good and general welfue of the community_income tax regulation c -l a i elaborates that promotion of social welfare must be the organization's primary operation to promote in some way the common good and general welfue of the people of the community_income tax regulation l501 c - a ii provides that an organization is not operated exclusively for the promotion of social welfare if its primary activity is carrying on a business with the general_public revrul_60_324 1960_2_cb_173 held that a social_club did not qualify for exemption under sec_501 because it made its facility available to the public on a regular recurring basis the club's accounting firm concluded om its independent survey that if the club discontinued its involvement by outsiders a substantial increase in annual member dues would be necessary revrul_69_220 c b held that a social_club that received a substantial portion of its income from the rental of property and used such income to defray operating_expenses and to improve and expand its facilities was not exempt under sec_501 revrul_68_638 1968_2_cb_220 held that a club formed to maintain a country club for the promotion and enjoyment of golf for its members receives as host of an annual golf tournament substantial income from the public and used the income for club operating_expenses and improvements was not exempt under sec_501 in pittsburgh press club vs united_states f 2d 3rd cit the court viewed profits from both non-exempt and exempt_activities to determine if there was sufficient non-member income to justify the revocation of the organization's exempt status the service contended that substantial income from the public meant that the organization was not organized nor operated exclusively for pleasure and recreation the court agreed and held that the amount of non-member income which the court determined to be between - percent indicated that the organization was engaged in business with the general_public and that revocation of their c exemption was proper this court case also indicated that when non-member income exceeded the established parameters the other_relevant_factors in determining exempt status of a social_club include the amount of net profits derived from non-member income the putpose for which the dub's facilities were made available to nonmember groups and the frequency of use of the clubs facilities by nonmembers in united_states vs fort worth club of fort worth texas f 2d described an organization which operated a men's dub in a 13-story downtown building tide to which was held by its wholly-owned subsidiary half of the space was occupied by the club and the other half was rented to tenants by the subsidiary which turned the net_income over to the club it held that the club was not exempt because it derived substantial and recurring profit from a business altogether unrelated to its activities as a social dub application of law social clubs are membership organizations primarily supported by funds paid_by their members the tax exemption of social clubs allows individuals to join together to provide themselves with recreational or social facilities on a mutual basis without further tax consequences this is based on the premise that the income sources of the organization are limited to receipts from the membership individual members are in substantially the same position as if they had spent their own income on pleasure or recreation without the intervening organization the justification for tax exemption of a social_club under sec_501 of the code is based on the rationale that it should not result in gteat tax advantage to the members rather than by any compelling public benefit conferred by social clubs however the profits you derived from the t swap meet and the u swap meets subsidize the cost of the social and recreational activities of your members and result in inurement within the meaning of sec_501 of the code the profits derived from your swap meets cover the majority of the expenses related to your social and recreational activities as indicated in senate report c b big_number tax exemption under sec_501 of the code operates properly only when the sources of income of the organization are limited to receipts from the membership where a club receives funding from the public which is untaxed to finance activities for the pleasure and recreation of its members the members receive a benefit not contemplated by the tax exemption percent of your income is derived om nonmember sources you do not meet since more than the nonmember income limitations established in public law for qualification under percent of your gross_receipts including investment sec_501 c of the code more than income are from sources outside your membership and within the -percent amount more than percent of your gross_receipts are derived from nonmember income you also do not meet the relevant factors as established in pittsbu h press club ys united_states f 2d 3rd cit for determining exempt status for organizations exceeding the nonmember income limitation the level of net profits from your swap meets is significant in fact the income derive om the public during your swap meets is sufficient to finance the majority of the cost of your social and recreational activities the primary purpose for which you sponsor the t swap meet and participate in the u swap meet is to fundraise for your organization in order to keep membership fees low in addition your t swap meet where a majority of your gtoss receipts are generated is a regularly carried-on annual activity rather than a one-time event hence due to the magnitude and regularity of your non-member income at least for recognition of exemption under sec_501 c of the code as a social_club percent or more each year you do not meet the requirements sec_1_501_c_7_-1 a of the income_tax regulations provides that exemption under sec_501 is extended to social clubs which are supported solely by membership dues fees and assessments you are clearly not supported by membership dues fees and assessments in fact more than percent of your income is from non-members sec_1_501_c_7_-1 of the income_tax regulations state that advertising is prima facie evidence of engaging in business and of not being operated exclusively for pleasure recreational or social purposes the majority of your funding is from your annual t swap meet and car show a r - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ------ -- --- fund raiser that you advertise and welcome to the public to attend you advertise for the public to co e and shop and you solicit vendors to rent a space at your t swap meet like the organization described in revrul_60_324 if you discontinue your involvement with outsiders a substantial increase in annual membership dues would be necessary to sustain your operations you are very similar to the organization described in revrul_68_638 in that your annual t swap meet produced substantial income from the public which is used to defray the social and recreational expenses of your members and therefore you are not exempt under sec_501 c of the code like revrul_69_220 and the court case united_states vs fort worth club of fort worth texas f 2d a substantial portion of your income is from renting stalls to vendors at your annual t swap meet fundraiser the net profits from the t swap meet helps to defray the cost of social and recreational activities for your members resulting in private_inurement to your members which precludes tax exemption your extensive sodal and recreational pursuits constitute a substantial part of your activities you are therefore not primarily operated for civic or social welfare purposes there is no indication that you make any organized effort to educate the public in the history of automobiles although you talk about civic activities only individual members volunteer to drive dignitaries in parades and that activity is insignificant in the context of your overall annual operations as you have aclmowledged aside from your fundraising activities the remainder of your time is devoted to social and recreational activities for your members therefore you do not meet the requirements for tax exemption under sec_501 of the code applicant's position in your reply dated v you pointed out that your net_earnings are not distributed to any individual member all funds are used to further the social and recreational activities of the club the club does not own any facilities thus not making them available for a fee furthermore the denial of exempt status seems to be represented by the tax case identified in your letter united_states v fort worth club of fort worth texas in reviewing the club's application and subsequent information provided to your first request it is hard to imagine that the lease of excess building space as identified in the case mentioned would follow the same guidelines as the rental of x feet squares of vacant-land for two days to others in discussing your t swap meet and u swap meet fundraisers to garner funds for your club you stated in your correspondence dated v that each of these events produces funds for the activities of the club no funds generated inure to any individual member of the club no funds are paid to individual members for their personal_use these swap meet events afford yet another opportunity for members to socialize with its own members as well as with other antique automobile club members across the state ofm in the same reply you also stated the club's position is that the advertising is not for the purpose of the club selling items the club only makes space available for others to conduct business furthermore you provided in the same response that the fundraisers are used to fund the social events of the club and no member received any funds for their personal_use concerning your oub's low_ dues you replied that the minimal dues amounts reflect the members' desire to not restrict membership in the organization because of high membership fees dues tend to restrict membership in social organizations like country clubs the club's minimum dues allow individuals entering the antique automobile circle the opportunity to join with little monetary cost each member in addition to dues brings the desire to foster antique automobiles to the monthly meetings which always include a following social activity again in your reply date v you further stated that certainly the t swap meet provides funds from nonmember sources the remaining funds after the costs of operating the event are placed in the treasury of the club and used to further the social and recreational purposes of the club the club holds meetings and social events on a regular basis throughout the year the club's primary purpose is not to conduct swap meets and car shows but to promote interest in the restoration of antique automobiles all of the net_proceeds of our limited fundraisers only annually go directly into the club's treasury to defray the costs of the social and recreational activities then in your reply dated s you indicated removing the swap meet activities the only remaining time is social and fellowship as was stated before these meets themselves afford the membership additional social activities as well as fundraising opportunities the organization has generally operated the same since inception in your reply dated w you stated that the intemal revenue service has identified the income_tax regulations sec_1_501_c_7_-1 as additional sources of information on the status of the exemption this regulation while not law reflects the service's position that the majority of the funds received must come from members of the organization the requirement that funds supporting the organization's activities come only om the membership would create an undue burden on the members and limit the opportunities for others to join the organization also many exempt_organizations provide funding through the sale of materials and other activities just a few locally are the c advertising of the annual walk-a-thon and various school organizations that sell items door to door we lmow they are not qualified under sec_501 but why can a truly non profit organization sell goods and their profits be construed as for their exempt_purpose when our profits are not viewed the same manner what these regulations appear to do is deny our exemption when our organization has been established only for the pleasure and recreation of our members sec_501 does not limit our exemption because of the source of our funding service respqnse to applicant's position unlike other sections of the internal_revenue_code tax exemption under sec_501 of the code is not premised on any compelling public benefit conferred by the social organization but rather that by allowing members to pool their funds for social and -------------- recreational purposes results in minimal tax consequences therefore a social_club exempt under sec_501 c can not be compared to other entities exemption under sec_501 c of the code which raise funds from the public to carry out its charitable purposes according to senate report 1969_3_cb_423 in the case of social_club that is funded by membership fees the individual club members is in substantia lly the same position as if he had spent his income on pleasure or recreation without the intervening separate organization tax exemption under sec_501 c of the code would not operate properly if non-member income was used to ubsidize the social recreational expenses of the club members using untaxed non-member income for the social and recreational activities of members constitutes private_inurement under sec_501 c of the code which precludes tax exemption we assert that your nonmember income generated from your swap meets does result in inurement although the funds are not given to individual members for their personal_use the funds are used by your club to finance the cost of the social and recreational activities of your members resulting in private_inurement perhaps the size of the facilities that you rent to vendors is smaller but you are similar to the organization described in united_states vs fort worth club of fort worth texas supra in that the rental income received from your t swap meet is used to defray your social and recreational expenses we further contend that sec_501 of the code does limit exemption based on your sources of funding additionally the income_tax regulations and public law are all part of the laws that govern tax exemption under sec_501 c of the code in fact public law established clear parameters on the level of nonmember income permitted to be received by a social_club exempt under sec_501 of the code the fact that you do not own a club facility and that your non-member income is generated from an annual fundtaiser does not detract from the reality that more than percent of your total annual gross_receipts are derived from non members your non-member income far exceeds the limitations established in public law for an organization exempt under sec_501 c of the code moreover due to the magnitude regularity and purpose of your non-member income you do not meet the facts_and_circumstances_test provided in public law and the court case pittsburgh press club vs united_states f 2d 3rd cir for qualification under sec_501 one factor is the frequency of non-member use of an organization's facilities an unusual event would be more favorable than non-member income arising from frequent non-member use also a high percentage in one year while other year's receipts were within permitted levels is more favorable than a consistent pattern of exceeding the limits by even small amounts your annual public fundraiser is not an unusual event and you make continuous and strenuous efforts to attract non-member participation your nonmember income exceeded the established guidelines on a consistent basis since your inception a third factor is whether nonmember income generates net profits for the organization profits derived from nonmembers subsidize your organization's activities for members which results in inurement within the meaning of sec_501 based on the administrative file while there are social activities at your t swap meet it is plainly evident that the primary putpose of the event is raise funds in order to keep membership fees artificially low your net_income derived from your annual public fundtaiser keeps member financial obligations to a minimal non-member receipts are of such a magnitude that they actually finance your operations throughout the year you stated that you advertise the t swap meet to the public not for purpose of your club direcdy selling items to the public but rather for you to rent stalls to vendors to conduct business with the public that may be the case but in drawing the public and vendors to your t swap meet you generate non-member income to finance your social and recreational activities conclusion you do not meet the requirements for recognition of tax exemption under sec_501 of the code your nonmember income far exceeds the limitations established in public law your continuous dependence on nonmember income to fund the social and recreational activities of your members constitutes private_inurement which precludes tax exemption under sec_501 c of the code you are also not operated primarily for civic and social welfare purposes your social and recreational activities are extensive you are formed for social and recreational purposes as you have confirmed the majority of your time is devoted to social and recreational pursuits you have not demonstrated that you have an established program to educate the public in the history of automobiles therefore you do not qualify for tax exemption under sec_501 of the code accordingly you are not furthering purposes within the meanings of either sec_501 or sec_501 c of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedtlres for unaueed ismes an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of rrpresentative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factuallssue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true wlder penalties of perjury 'this may be done by adding to the appeal the following signed declaration ccunder penalties of perjury i declare that i have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete ' yow appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send yow protest statement form_2848 and any supporting documents to the applicable address mail to deliver to intemal revenue service eo determinations quality assurance intemal revenue service eo determinations quality assurance you may also fax your statement using the fax number shown in the heading of this letter if you fax yow statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lemer director exempt_organizations rulings agreements enclosures publication senate report -
